Citation Nr: 0800796	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  04-14 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a bilateral arm 
disorder.  

3.  Entitlement to service connection for a bilateral knee 
disorder.

4.  Entitlement to service connection for a cervical spine 
disorder.  


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from July 1980 to May 1987.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Cleveland, Ohio.  Thereafter, the Pittsburgh, 
Pennsylvania, RO assumed jurisdiction.  

The veteran expressed disagreement with the RO's decisions 
denying increased ratings for a low back disability and pes 
planus.  The RO issued a statement of the case as to these 
issues.  The veteran responded with a substantive appeal in 
which he indicated that he wanted to limit the appeal to the 
service connection issues listed on the front page of this 
decision.  The increased rating claims have not been 
certified as being on appeal.



FINDINGS OF FACT

1.  Tinnitus was first shown many years after service and is 
not related to a disease or injury during the veteran's 
period of active service including his service-connected 
hearing loss.  

2.  A bilateral arm disorder was first shown many years 
after service and is not related to a disease or injury 
during the veteran's period of active service including his 
service-connected low back disorder.  

3.  A bilateral knee disorder was first shown many years 
after service and is not related to a disease or injury 
during the veteran's period of active service including his 
service-connected low back disorder.  

4.  A cervical spine/neck disorder was first shown many 
years after service and is not related to a disease or 
injury during the veteran's period of active service 
including his service-connected low back disorder.  


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service 
nor is it proximately due to or the result of his service-
connected hearing loss.  38 U.S.C.A. §§ 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2007). 

2.  A left or right arm disorder was not incurred in or 
aggravated during the veteran's period of active military 
service, nor is it proximately due to or the result of his 
service-connected low back disorder.  38 U.S.C.A. §§ 1112, 
1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).

3.  A left or right knee disorder was not incurred in or 
aggravated during the veteran's period of active military 
service, nor is it proximately due to or the result of his 
service-connected low back disorder.  38 U.S.C.A. §§ 1112, 
1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.

4.  A cervical spine/neck disorder was not incurred in or 
aggravated during the veteran's period of active military 
service, nor is it proximately due to or the result of his 
service-connected low back disorder.  38 U.S.C.A. §§ 1112, 
1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

Letters from the RO dated in September 2001 and July 2003 
informed the veteran of the information and evidence 
necessary to substantiate the claim, what types of evidence 
VA would undertake to obtain, and what evidence he was 
responsible for obtaining.  The letters did not explicitly 
tell him to submit all relevant evidence in his possession.  
An error by VA in providing notice of the information and 
evidence necessary to substantiate a claim under 38 U.S.C. 
§ 5103(a) is presumptively prejudicial and in such a case the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  

The letters did tell him to submit medical evidence in his 
possession, and to tell VA about relevant evidence and that 
it was his responsibility to ensure that VA received the 
evidence.  He was thereby put on notice to submit relevant 
evidence in his possession and he was not prejudiced by the 
failure of the RO to provide explicit notice to submit 
relevant evidence in his possession. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The appellant was provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date in March 2006.  

There was a timing deficiency with the notices provided in 
2003 and 2006, in that they were provided after the initial 
adjudication of the claims.  The timing deficiency was, 
however, cured by readjudication of the claims after the 
notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 
(2006).

There has been compliance with the assistance requirements of 
the VCAA.  All available service medical, VA, and private 
treatment records have been obtained.  There were also 
opinions obtained with regard to the etiology of any knee, 
arm, or cervical spine disorder.  As such, no further action 
is necessary to assist the claimant with the claim.

The veteran has not been provided with an examination with 
regard to the claim for service connection for tinnitus.  
Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The veteran's reports of a constinuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

In this case, there were no findings of tinnitus in service 
during service or in the years immediately following service.  
Moreover, there have been no medical findings relating 
current tinnitus to service or to the service-connected 
hearing loss.  For his part, the veteran has never reported a 
continuity of symptomatology.  An examination is not 
warranted under 38 U.S.C. § 5103A(d) because there is no 
competent evidence that the tinnitus is related to service or 
the service-connected hearing loss and there is other 
sufficient medical evidence of record to make a decision.  
Therefore, no further action is necessary to assist the 
claimant with the claim.
Service Connection

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including arthritis, will be 
presumed to have been incurred in service if they become 
manifest to a degree of ten percent or more within one year 
of the veteran's separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.307, 3.309 (2007).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  Secondary service 
connection will be established for the degree of aggravation 
of a non-service connected disability by a service connected 
disease or disability, provided a baseline can be established 
for the disability prior to its aggravation.  Allen v. Brown, 
7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(b) (2007).

Tinnitus

At the outset, the Board notes that service connection is 
currently in effect for bilateral hearing loss, which has 
been assigned a noncompensable disability evaluation.  

The veteran's service medical records do not reveal any 
complaints or findings of tinnitus.  The veteran has made a 
general statement that all of his claimed disabilities began 
in service, but he has made no specific contention that 
tinnitus was present in service.  There were also no reports 
or findings of tinnitus in the years immediately following 
service.  The veteran did not complain of tinnitus at the 
time of a January 1990 VA examination.  

The first objective contemporaneous reports of tinnitus did 
not occur until an ear nose and throat examination in April 
2000, when the veteran was noted to have paroxysmal tinnitus.  
No specific history was reported, but these findings were 
noted more than 12 years following his separation from 
service.  

The veteran has expressed his belief that his current 
tinnitus is related to his period of service.  However, as he 
has not been shown to have medical training or other 
expertise, he is not qualified to express an opinion 
regarding any medical causation.  As it is the province of 
trained health care professionals to enter conclusions which 
require medical expertise, such as opinions as to diagnosis 
and causation, the veteran's lay opinions cannot be accepted 
as competent evidence to the extent that they purport to 
establish such medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992); see also Heuer v. Brown, 7 
Vet. App. 379, 384 (1995).  

The veteran would be competent to report a continuity of 
symptomatology beginning in service, but he has not done so.

The April 2000 examination demonstrates that the veteran has 
current tinnitus and thereby satisfies the requirement that 
there be a current disability.

There is, however, no competent medical evidence linking 
current tinnitus to in-service noise exposure or to any other 
disease or injury in service.  Moreover, the record does not 
document a continuity of symptomatology since service.  There 
is also no competent evidence of record demonstrating a 
relationship between the veteran's current tinnitus and his 
service-connected hearing loss.  

The weight of the evidence is against a finding that any 
current tinnitus is related to active service or the 
veteran's service-connected hearing loss.  Therefore, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b).

Bilateral Arm Disorder

The veteran's service medical records are devoid of any 
complaints or findings of a bilateral arm condition.  

At the time of a January 1990 VA examination, the veteran's 
shoulder girdles were noted to have a normal shape.  There 
were no visible atrophies of the shoulders, upper arms, or 
lower arms.  The shoulder capsules were not tender on 
pressure.  Both shoulders had full range of motion.  The arm 
axes were straight.  The hands could reach the neck and 
shoulder blades, bilaterally.  The elbow capsulas and 
epicondyli were not tender on pressure.  The supination and 
rotation of both forearms was free.  The hands and fingers 
had full range of motion in all directions, with no loss of 
skill.  The veteran had full grip strength.  The fingers were 
warm and of normal color with regular nail growth.  The 
radial pulses were well palpable.  The examiner indicated 
that the veteran's upper extremities had full action with no 
limits and that his hands showed no loss of skill and had 
full grip strength with no limitation of motion in the arms 
or shoulders.  

In a February 2003 medical certificate, the veteran's private 
physician, R. Unduetsch, M.D., reported that the veteran had 
chronic epicondylitis and recurring bursitis of the olecrani.  
He noted that the veteran had suffered for many years from 
diseases of the musculoskeletal system and had received 
intensive conservative treatment.  

In a March 2004 report, Dr. Unduetsch indicated that the 
veteran suffered from chronic humerus radial and ulnar 
epicondylitis on the left.  He stated that these were caused 
by the extreme physical distress when he was a soldier in the 
U. S. Army.  He noted that the veteran reported having 
endured long marches with heavy equipment which resulted in 
severe worsening of his problems.  

In May 2007, the veteran's claims folder was referred to a VA 
physician who was requested to render an opinion as to the 
nature and etiology of any bilateral arm condition.  The 
examiner noted that he had reviewed the claims folder.  He 
observed that the veteran had been diagnosed as having left 
elbow medial and lateral epicondylitis.  He stated that he 
had both tennis and golfer's elbow in the left upper 
extremity.  He noted the findings of the veteran's private 
physician.  

The examiner indicated that a thorough review of the 
veteran's service medical records revealed no mention of any 
type of injuries to the elbows.  The examiner observed that 
the veteran was noted to have pain in his right wrist on one 
occasion in August 1985.  X-rays at that time were normal 
with no signs of trauma or other type of injury to the right 
wrist.  The examiner stated that it was his opinion that the 
veteran's current left elbow disability was completely 
unrelated to his period of service or secondary to his 
service-connected low back disorder.  The examiner further 
indicated that there was no indication that the veteran had 
any type of injury to his bilateral upper extremities in 
service.  He stated that it was his strong opinion that the 
veteran's current upper extremity conditions were unrelated 
to his period of active service.  

He further indicated that the orthopedic spine literature was 
very clear in showing that the low back condition did not 
lead to any type of disability in the upper extremities.  He 
observed that having mechanical discogenic back pain did not 
predispose the veteran to developing any type of condition in 
the upper extremities.  He opined that the veteran's current 
bilateral arm conditions were unrelated to his service-
connected low back disorder.  

Turning to the elements necessary to establish direct service 
connection, the element of a current disability is 
established.  However, the service medical records do not 
reveal any complaints or findings of a bilateral arm 
condition.  There were also no objective medical findings of 
a right or left arm condition in the years immediately 
following service.  There is also conflicting evidence on the 
remaining element, namely whether any current arm disability 
is related to service.

The veteran has expressed his belief that his current 
bilateral arm disorder is related to service.  As noted 
above, he, as a lay person, is not competent to offer 
opinions on medical diagnosis or causation. Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 482 (1992).

Dr. Unduetsch provided an opinion in support of such a 
connection, indicating that it was his belief that the 
injuries resulted from marching for extended periods with 
heavy equipment on his back.  This opinion was provided 
without a rationale and does not account for the silence of 
the service medical records or of the clinical record for 
many years after service.  

In contrast, the September 2005 VA examiner concluded that it 
was unlikely that the current arm disability was not related 
to service or to his service-connected low back disability.  
The VA examiner thoroughly reviewed the claims folder and 
provided a more detailed opinion than that provided by Dr. 
Unduetsch.  The VA examiner also appeared to have done 
research to determine what relationship, if any, existed 
between the veteran's current arm disorder and his service-
connected low back disorder.  He also noted that the 
veteran's service medical records did not reveal any 
complaints or findings of a bilateral arm disorder.  

The Board finds the VA examiner's opinion to be more 
probative than Dr. Unduetsch's in that it was based upon a 
comprehensive review of the claims folder and he cited 
specific reasons for his findings.  

The weight of the evidence is against a finding that any 
current bilateral arm disability is related to active service 
or his service-connected low back disorder.  Therefore, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b).

Bilateral Knee Disorder

The veteran's service medical records are devoid of any 
complaints or findings of a knee condition.  

At the time of a January 1990 VA examination, the veteran's 
axes of the legs were straight.  There was no obvious 
muscular atrophy of the thighs or calves.  There was mild 
percussion pain of the iliosacral joints but not of the hips.  
In both hips, there was free motion on extension, flexion, 
adduction, abduction, and interior and exterior rotation.  
The gluteal and knee folds were on the same level.  

The knees had normal contures and the knee caps could be 
moved freely.  The medial, lateral, and cruciate ligaments 
were stable.  There were negative meniscus signs and there 
was no audible or palpable crepitation.  Squatting, kneeling, 
and jumping were difficult but otherwise there was full range 
of active and passive extension and flexion of both knees.  
The veteran could stand on each leg separately and also on 
his toes and heels.  The gait was normal with no limping and 
there were no varicose veins or tibial edema.  The feet were 
warm and dry and there were normal dorsal foot pulsations.  

In an August 2002 report, Dr. Unduetsch diagnosed the veteran 
as having osteoarthritis of the right knee.  

In a February 2003 report, Dr. Unduetsch diagnosed the 
veteran as having right gonarthrosis.  

In a March 2004 report, Dr. Unduetsch again indicated that 
the veteran suffered from gonarthrosis.  He stated that this 
was caused by the extreme physical distress when he was a 
soldier in the U.S. Army.  He noted that the veteran reported 
endured long marches with heavy equipment which resulted in 
severe worsening of his problems.  

In May 2007, the veteran's claims folder was referred to a VA 
physician who was requested to render an opinion as to the 
nature and etiology of any bilateral knee condition.  The 
examiner indicated that he had reviewed the claims folder.  
He noted the diagnosis of right knee gonarthritis, and the 
other findings of the veteran's private physician.  

The examiner observed that a thorough review of the veteran's 
service medical records revealed no mention of any type of 
injuries to the knees.  He noted that while there were 
multiple documented notes indicating that the veteran had 
multiple complaints of low back pain, there was no menton 
whatsoever of any type of knee complaints in the entirety of 
the service medical records.  He stated that it was his 
strong opinion that the veteran's diagnosed gonarthritis of 
the right knee was completely unrelated to his period of 
service or his service-connected low back disability.  

He observed that gonarthritis was a condition of the 
chondromalacia caused by a previous gonococcal infection in 
the knee.  He opined that because there was no indication 
whatsoever in the service medical records of a knee infection 
or other type of knee complaints, it was safe to say that the 
veteran contracted a gonococcal right knee infection after 
his period of service.  He also observed that there was no 
indication whatsoever that the veteran had any type of knee 
injury in service.  He opined that any current knee condition 
was unrelated to the veteran's service.  

He further stated that having mechanical discogenic back pain 
did not predispose a patient to developing any condition in 
the knees.  He indicated that it was his strong opinion that 
any current knee condition was completely unrelated to his 
service-connected low back condition.  

Turning to the elements necessary to establish direct service 
connection, the element of a current disability is 
established.  The service medical records do not reveal any 
complaints or findings of a bilateral knee condition, but the 
veteran is competent to report stress on the knees from 
carrying heavy back packs in service.  The element of an in-
service injury is arguably satisfied.

There is conflicting evidence on the remaining element, 
namely whether any current knee disability is related to 
service.

There were, no objective medical findings of a knee condition 
in the years immediately following service, and the record 
contains no contemporaneous complaints of knee symptoms 
during those years.

The veteran has expressed his belief that his current knee is 
related to service.  As noted above, he, as a lay person, is 
not competent to offer opinions on medical diagnosis or 
causation.  See Grottveit and Espiritu.

Dr. Unduetsch provided an opinion in support of such a 
connection, indicating that it was his belief that the 
veteran's knee condition resulted from marching for extended 
periods with heavy equipment on his back.  Again this opinion 
did not account for the negative contemporaneous record.  

In contrast, the September 2005 VA examiner concluded that it 
was unlikely that the current knee disability was related to 
service or to the service-connected low back disability.  The 
VA examiner thoroughly reviewed the claims folder and 
provided greater detailed opinions than those provided by Dr. 
Unduetsch.  The VA examiner also appeared to have done 
research to determine what relationship, if any, existed 
between the veteran's current knee disorder and his service-
connected low back disorder.  He also noted that the 
veteran's service medical records did not reveal any 
complaints or findings of a bilateral knee disorder.  

The Board finds the VA examiner's opinion to be more 
probative than Dr. Unduetsch's in that it was based upon a 
comprehensive review of the claims folder, considered an 
accurate history, and cited specific reasons for his 
findings.  

The weight of the evidence is against a finding that any 
current bilateral knee disability is related to active 
service or his service-connected low back disorder.  
Therefore, the preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b).

Cervical Spine/Neck Disorder

At the outset, the Board notes that service connection is 
currently in effect for chronic mechanical low back pain.  

A review of the veteran's service medical records reveals no 
specific complaints with regard to any neck pain.  At the 
time of a Medical Evaluation Board examination, the veteran 
was noted to have injured his low back when having fallen 
approximately two stories during basic training.  Physical 
examination of the head, neck, chest, abdomen, and heart was 
entirely normal.  The general range of motion in the cervical 
spine was about 80 to 90 percent of normal in flexion, 
extension, lateral bending, and rotation.  

At the time of a January 1990 VA examination, the veteran's 
neck had no remarkable arterial pulsations.  There was no 
lymphadenopathy and no enlargement of the thyroid gland.  The 
cervical spine was built up straight.  The suboccipital nerve 
trigger points were not painful on pressure.  There was no 
percussion pain of the spinal process.  In the lateral view, 
there was normal lordosis.  The paravertebral and trapezoid 
muscles had normal contures and were not spastic or tender on 
pressure.  There was no limitation of active or passive 
motion of the cervical spine on forward-extension and side 
ward-rotation to both sides.  The chin could reach the 
sternum and both shoulder edges.  The ears could also reach 
the shoulder edges.  

X-rays of the cervical spine showed no scoliotic deviations, 
congenital abnormalities, or cervical ribs on anterior-
posterior view.  The lateral view showed a diminished 
cervical lordosis with a pathologic kyphotic tilting, 
especially in the upper part between C2 and 3.  The bone 
structures and calcification were within normal limits.  The 
cervical spine appeared too much straightened.  There were no 
signs of severe dislocations or fractures.  The 
intervertebral spaces were not markedly narrowed.  There were 
mild signs of osteoarthritis with osteophytosis at the 
vertebral bodies, dorsally.  The intervertebral joints showed 
some sclerosis.  The examiner indicated that the degeneration 
was normal to age.  

A May 2001 MRI of the cervical spine revealed an incline 
position with a flat anti-lordotic arch.  There was height 
diminishment of the cervical spine vertebrae 2 to 5.  There 
was a persistent chorda in the dorsal one-third of the 
vertebrae.  There was no evidence of a suspect bone marrow 
lesion.  There was constitutional bony narrowness of the 
cervical spinal canal at the elevation of C3 to C5.  There 
were signs of disc degeneration in the cranial four stages 
with moderate height diminishment of the intervertebral areas 
of C2/3 and C3/4.  In segment C3/4, the intervertebral disc 
tissue extended slightly in a semi circle in a dorsal 
direction of the vertebral edges and was beginning to be 
supported on both sides by bone.  There was a focal narrowing 
of the dural sack to a sagittal diameter of about 11 mm.  

There was mixed narrowing of the right neural foramen.  In 
segment C4/5, the intervetebral disc tissue also extended 
circularly around the vertebral edges and definitely had 
medial-lateral support on both sides.  There was moderate 
narrowing of both neural foramen.  There was also sagittal 
focal narrowing of the dural sack to about 11 mm.  In segment 
C5/6, the intervetebral disc tissue extended very slightly on 
the left in a medial-lateral direction to the vertebral 
edges.  There was no basic additional narrowing of the dural 
sack or the neural foramen.  

In a May 2001 treatment record, M. Ozmen, M.D., indicated 
that the veteran had spinal syndrome with osseous stenosis of 
the spinal canal, protrusion, chondrosis, and root irritation 
in the cervical area, and chronic lumbar syndrome with 
radicular radiation with obvious lamina basalis and end of 
plate vertebrae pitting as well as abortive Morbis 
Scheuermann with incorrect statics and lordosis curvature L5-
S1 with chondrosis. 

At the time of a December 2002 examination, the veteran 
reported having cervicogenic pain which radiated painfully 
into the structures of the upper back.  A diagnosis of 
degenerative changes, C spine, with protruding intervertebral 
disc C4-5 and less C3-4 with possible radiculopathy C5, 
bilaterally, and C4 on the right, resulting in predominantly 
slight to moderate limitation and function, with frequent 
pain on use, was rendered.  

In a March 2004 report, Dr. Unduetsch indicated that the 
veteran had persistent cervical-brachial syndrome.  He noted 
that the veteran had suffered from this illness for years and 
that it had been conservatively treated.  He opined that the 
illness was caused by extreme physical stress during the time 
as a soldier in the U. S. Army.  

In a September 2005 VA examination report, it was noted that 
the file had been reviewed in conjunction with a request to 
determine whether the veteran's cervical spine condition was 
due to an injury sustained in service or secondary to an 
established service-connected low back condition.  

The examiner indicated that a review of the file revealed 
multiple orthopedic visits with regard to low back pain and 
hallux valgus.  The examiner noted that the veteran had 
fallen while in basic training.  He observed that in 1990 x-
rays revealed no abnormality.  He further noted that on 
examination later in 1990 there was no abnormality of the 
cervical spine, no congenital abnormalities, and some mild 
osteoarthritis with minimal sclerosis.  He also observed that 
an MRI performed the following year found some disc 
degeneration with diminished height in the C3-4 region and 
C3-5 region.  

The examiner further noted that the veteran was currently 
service-connected for mechanical low back pain and bilateral 
pes planus.  The examiner observed that the veteran fell two 
stories while in basic training.  He noted that the veteran 
complained of low back pain but there was also evidence of 
some neck pain.  He was subsequently put on light duty.  The 
examiner further observed that at the time of the veteran's 
Medical Board examination, he had about 80 to 90 percent 
normal motion on flexion, extension, lateral bending, and 
rotation.  He noted that there was no specific comment of 
cervical spine pathology.  

The examiner stated that after reviewing the chart, it did 
not appear that the veteran had any cervical pathology that 
was developing in the late 1980's, several years after his 
fall.  Specifically, the medical board did not comment on any 
cervical dysfunction.  As such, it was not likely that his 
current complaints were related to the trauma he sustained 
while in the service.  He further indicated that it was 
highly rare for severe cervical pathology to develop as a 
result of lumbar pathology and it may have in fact reflected 
degenerative disorders or some other pathology that had 
developed in the interim.  As such, it was highly unlikely 
that his current cervical conditions were related to the 
injury in service or to his established service-connected low 
back condition unless other information could be presented.  

Turning to the elements necessary to establish direct service 
connection, the element of a current disability is 
established.  However, the service medical records do not 
reveal any findings of a cervical spine disorder.  Moreover, 
at the time of a January 1990 VA examination, the cervical 
spine was straight and there was no percussion pain of the 
spinal process.  In the lateral view, there was normal 
lordosis and the paravertebral and trapezoid muscles had 
normal contures and were not spastic or tender on pressure.  

There was also no limitation of active or passive motion of 
the cervical spine on forward-extension and side ward-
rotation to both sides and the veteran could reach the 
sternum and both shoulder edges.  His ears could also reach 
the shoulder edges.  While X-rays of the cervical spine 
revealed mild signs of osteoarthritis with osteophytosis at 
the vertebral bodies, dorsally and the intervertebral joints 
showed some sclerosis, the examiner indicated that the 
degeneration was normal to age.  There was no showing of a 
cervical spine disorder within one year following the 
veteran's release from service.  

While the veteran has expressed his belief that his current 
cervical spine disorder is related to service, he is not 
competent to offer opinions on medical diagnosis or 
causation.  

Dr. Unduetsch provided an opinion in support of such a 
connection, indicating that it was his belief that the 
veteran's cervical spine condition resulted from marching for 
extended periods with heavy equipment on his back.  However, 
as noted above, this opinion did not take into account an 
accurate history, inasmuch as it failed to consider the 
negative contemporaneous record.  The opinion was, therefore, 
not based on an accurate history.  

In contrast, the May 2007 VA examiner concluded that it was 
unlikely that the veteran's cervical spine disorder was 
related to service or to his service-connected low back 
disability.  The VA examiner thoroughly reviewed the claims 
folder and provided a greater detailed opinion than that 
provided by Dr. Unduetsch.  The VA examiner cited specific 
findings in the record to support his opinion, which was 
based upon a comprehensive review of the record, including 
the opinion from Dr. Unduetsch.  

The weight of the evidence is against a finding that any 
current cervical spine disorder is related to active service 
or his service-connected low back disorder.  Therefore, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for tinnitus is denied.  

Service connection for a bilateral arm disorder is denied.  

Service connection for a bilateral knee disorder is denied.

Service connection for a cervical spine disorder is denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


